                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA


LISA M. DAVENPORT,                      :

                                        :
            Plaintiff                       CIVIL ACTION NO. 1:16-0494
                                        :
            v.
                                        :        (JUDGE MANNION)
RICHARD SPENCER, SECRETARY
of the DEPT. of the NAVY,  :

            Defendant                   :


                            MEMORANDUM

I.    BACKGROUND
      On May 8, 2019, the court issued a Memorandum, (Doc. 42), in which
it found that the Merit Systems Protection Board’s (“MSPB”) Final Decision
removing plaintiff Lisa M. Davenport from her position as Supervisory Security
Specialist at the Navy Depot in Mechanicsburg, Pennsylvania, was not
arbitrary or capricious, was not unsupported by the evidence, and did not
violate any procedures required by law. The court then issued an Order, (Doc.
43), affirming the MSPB’s Final Decision and, granting the defendant
Secretary of the Department of the Navy judgment with respect to Count I of
plaintiff’s amended complaint, (Doc. 11).1 In particular, plaintiff’s Count I was
an appeal from the February 19, 2015 Final Decision of the MSPB affirming
the decision of the Administrative Judge (“AJ”) finding that the Navy properly

      1
      Since the court stated the procedural and factual backgrounds of this
case in its May 8, 2019 Memorandum, they will not be repeated.
removed her from her position for physical inability to perform her job and
denied her affirmative defense of failure to accommodate.
      Presently pending before the court is plaintiff’s June 4, 2019 motion for
reconsideration, pursuant to Fed.R.Civ.P. 59(e), of the court’s May 8, 2019
Order. (Doc. 49). The motion has been fully briefed. After reviewing the filings,
as well as the record, the court will DENY plaintiff’s motion for
reconsideration.


II.   LEGAL STANDARD
      Rule 59(e) provides the procedural mechanism for altering or amending
a judgment that has been entered. It may be used to seek remediation for
manifest errors of law or fact or to present newly discovered evidence which,
if discovered previously, might have affected the court’s decision. Schumann
v. Astrazeneca Pharmaceuticals, L.P., 769 F.3d 837, 848 (3d Cir. 2014)
(citing Max’s Seafood Café v. Quineros, 176 F.3d 669, 677 (3d Cir. 1999));
Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985). A party seeking
reconsideration must demonstrate at least one of the following grounds prior
to the court altering, or amending, a standing judgment: (1) an intervening
change in the controlling law; (2) the availability of new evidence that was not
available when the court granted the motion; or (3) the need to correct a clear
error of law or fact or to prevent manifest injustice. Lazaridis v. Wehmer, 591
F.3d 666, 669 (3d Cir. 2010); Max’s Seafood Café, 176 F.3d at 677 (citing
North River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194, 1218 (3d Cir.

                                       2
1995)). However, “[b]ecause federal courts have a strong interest in the
finality of judgments, motions for reconsideration should be granted
sparingly.” Continental Casualty Co. v. Diversified Indus. Inc., 884 F. Supp.
937, 943 (E.D. Pa. 1995).
      Reconsideration is generally appropriate in instances where the court
has “misunderstood a party, or has made a decision outside the adversarial
issues presented to the [c]ourt by the parties, or has made an error not of
reasoning, but of apprehension.” York Int’l Corp. v. Liberty Mut. Ins. Co., 140
F. Supp. 3d 357, 360–61 (3d Cir. 2015) (quoting Rohrbach v. AT & T Nassau
Metals Corp., 902 F. Supp. 523, 527 (M.D. Pa. 1995)). It may not be used as
a means to reargue unsuccessful theories that were presented to the court in
the context of the matter previously decided “or as an attempt to relitigate a
point of disagreement between the [c]ourt and the litigant.” Id. at 361 (quoting
Ogden v. Keystone Residence, 226 F. Supp. 2d 588, 606 (M.D. Pa. 2002)).
Thus, “a motion for reconsideration may not be used to give a litigant a
‘second bite at the apple,’ and therefore should not be ‘grounded on a request
that a court rethink a decision already made.’” Jarzyna v. Home Properties,
L.P., 185 F.Supp.3d 612, 622 (E.D.Pa. 2016) (internal citations omitted). As
such, “a motion for reconsideration may address ‘only factual and legal
matters that the Court may have overlooked’ and may not ‘ask the Court to
rethink what it had already thought through—rightly or wrongly.’” Id. (citations
omitted). Further, “[m]ere ‘disagreement with the Court’s decision’ does not
suffice.” Rich v. State, 294 F.Supp.3d 266, 273 (D.N.J. 2018) (citation

                                       3
omitted).


III.   DISCUSSION
       Plaintiff argues that a clear error of law was committed by both the
MSPB and this court since a potential remedy under the Rehabilitation Act of
1973, 29 U.S.C. §794(a)(1), that was not considered “is holding Navy Region
Mid-Atlantic/NSA responsible for continuing [her] reasonable accommodation
of situational teleworking under the theory of ‘successor liability.’” To the
extent plaintiff now raises a new claim regarding successor liability under the
RA for the first time in her motion for reconsideration, the court will not
consider it since she did not raise it during the administrative process, during
her appeal to the MSPB, and in her prior briefs filed with this court.2 Nor was
there any reason why plaintiff could not have raised this issue in any of the
prior proceedings. Significantly, this case was not at the pleadings stage
when the court entered judgment in favor of defendant on Count I of plaintiff’s
amended complaint. Rather, this March of 2016 case was at the summary
judgment stage with respect to Count I and both parties had submitted
evidence. Further, it does not appear that any discovery was conducted on
the successor liability issue since it was not previously raised by plaintiff.
Additionally, as the court previously stated, plaintiff’s civil service appeal in
Count I challenging her removal from the Navy and seeking reinstatement


       2
           See AR 337-343, 348-354, 358. See also Doc. 34.

                                       4
must be decided by the court solely upon the administrative record as
developed at the agency level. 5 U.S.C. §7703(c); see also Makky v. Chertoff,
541 F.3d 205, 211 (3d Cir. 2008); Vanyan v. Hagel, 9 F.Supp.3d 629, 642
(E.D.Va. 2014) (“a district court’s review of any discrimination claims
presented before the MSPB is limited to the administrative record and is thus
subject to a more deferential standard established by statute.”).
      “Motions for reconsideration may not be used ‘as a means to argue new
facts or issues that inexcusably were not presented to the court in the matter
previously decided’”, and “a motion for reconsideration [may not] be used to
revisit or raise new issues with the benefit of ‘the hindsight provided by the
court’s analysis.’” Romero v. Allstate Ins. Co., 1 F.Supp.3d 319, 420 (E.D.Pa.
2014) (citations omitted). See also York Internat’l Corp. v. Liberty Mutual Ins.
Co., 140 F.Supp. 3d 357, 361 (M.D.Pa. 2015) (“reconsideration motions may
not be used to raise new arguments or present evidence that could have been
raised prior to the entry of judgment.”) (citations omitted); Rich v. State, 294
F.Supp.3d 266, 271 (D.N.J. 2018) (“A motion for reconsideration ‘may not be
used to re-litigate old matters, nor to raise arguments or present evidence that
could have been raised prior to the entry of judgment.’”) (citation omitted);
Rocco v. Gordon Food Service, 609 Fed.Appx. 96, 98 (3d Cir. 2015) (“Rule
59 motions, ..., do not present an opportunity to raise new arguments that
could or should have been presented to the district court prior to judgment.”).
Although “issues which have not been properly raised before the District Court
will only be considered on appeal [by the Third Circuit] under exceptional

                                       5
circumstances”, see Rocco, 609 Fed.Appx. at 98 (citing Altman v. Altman,
653 F.2d 755, 758 (3d Cir. 1981)), this case is not an appeal to the Third
Circuit. Regardless, the court does not find any exceptional circumstances in
this case.3 See id. In fact, plaintiff offers no explanation as to why she could
not have asserted the issue of successor liability before the ALJ and the
MSPB. Nor does plaintiff claim that she was not previously aware of this
issue.
      As such, the court refuses to consider plaintiff’s new argument and
plaintiff is deemed as waiving any argument regarding the issue of successor
liability with respect to her claim under the RA.4
      Insofar as plaintiff argues that some of the facts in the court’s May 8,
2019 Memorandum were incorrect, these facts were minor and clearly not
significant to the court’s finding that there was substantial evidence in the



      3
        “Exceptional circumstances have been recognized [to raise an issue
on appeal that was not raised in the district court] when the public interest
requires that the issue be heard or when manifest injustice would result from
the failure to consider the new issue.” Altman, 653 F.2d at 758.
      4
       Although successor liability applies in the employment discrimination
context under Title VII and the ADA, see Brzozowski v. Corr. Physician
Services, Inc., 360 F.3d 173 (3d Cir. 2004); Rego v. ARC Water Treatment
Co. of Pennsylvania, 181 F.3d 396, 401 (3d Cir.1999) (in employment
discrimination cases, an aggrieved employee may enforce a claim or
judgment against a successor employer that would have been valid against
the predecessor employer where the assets of the predecessor were
transferred to the successor), the court has not found any Third Circuit cases
supporting plaintiff’s new argument regarding successor liability with respect
to her claim under the RA. Regardless, this issue is not properly before the
court as stated above.

                                       6
record to support the MSPB’s Final Decision. Specifically, none of these facts
alter in any respect the court’s finding that the decisions of the MSPB that
plaintiff was properly removed from her position with the Navy and that plaintiff
did not establish her defense of failure to accommodate were not arbitrary or
capricious, were not obtained without compliance with lawful procedures, and
were based on substantial evidence. A court can only overturn the MSPB’s
decision if it is: (1) arbitrary, capricious or an abuse of discretion; (2)
unsupported by substantial evidence or otherwise not in accordance with
law; or (3) obtained without compliance with lawful procedures. See 5
U.S.C. §7703(c); Vanyan v. Hagel, 9 F.Supp.3d at 642; Barnes v. Small, 840
F.2d 972, 979 (D.C.Cir. 1988). The burden is on the plaintiff to demonstrate
errors in the MSPB’s decision. Hawkins v. Soc. Sec. Admin., 368 Fed.Appx.
136, 139 (Fed. Cir. 2010). Plaintiff has failed to show errors in the MSPB’s
Final Decision.
      Plaintiff points out that she was promoted to the position of Supervisory
Security Specialist at Naval Supply Systems Command Weapons System
Support (“NAVSUP WSS”) and not at the Naval Support Activity, Commander
Navy Region Mid-Atlantic (“CNRMA”) as the court stated in its Memorandum.5


      5
        The court notes that about one year after plaintiff was promoted to
Supervisory Security Specialist at NAVSUP WSS, supervision of the Security
Office was transferred from WSS to Naval Support Activity (NSA). At the time
of plaintiff’s removal, her position was Supervisory Security Specialist at Naval
Support Activity (NSA), Mechanicsburg, Pennsylvania. (AR 320, 334). It is
also noted that Naval Support Activity (NSA) is a sub-component of Navy
Region Mid-Atlantic. (AR 335).

                                       7
This does not constitute a manifest error of fact as the court then correctly
stated, “[f]ollowing the functional realignment of security from NAVSUP WSS
to CNRMA, plaintiff was not eligible for situational telework since the
equivalent Security Supervisor positions across the other fifteen CNRMA
installations were ineligible for telework ....” The court also correctly detailed
plaintiff’s duties and responsibilities as Supervisory Security Specialist. The
court also found that substantial evidence supported the MSPB’s decision that
neither permanent, full-time telework nor situational telework was a
reasonable accommodation for plaintiff. Thus, as the defendant explains
(Doc. 51 at 9), “[plaintiff’s] argument that the reorganization of her workplace
was the direct cause of her ineligibility for telework is completely meritless,
because [plaintiff] would not have been eligible for situational telework as
Security Specialist at NSA, CNRMA at Mechanicsburg.”
      Next, plaintiff argues that although the court was aware that she had
been approved for situational telework by Zinsky, her former supervisor at
WSS, in her Security Specialist position while she was employed by WSS, it
is not clear if the court was aware that she was also approved for situational
telework by Zinsky while still employed by WSS after she was promoted to
Security Director. After Zinsky approved plaintiff’s situational telework request,
she was functionally realigned to CNRMA. Regardless, as defendant explains,
(Doc. 51 at 9), these facts are not material to either the MSPB’s Final
Decision or to this court’s May 8, 2019 decision because:
      [Plaintiff was removed from her position based upon the charge

                                        8
         of “Inability to Perform as a Result of a Medical Condition” since
         March of 2013, well after [plaintiff] had transferred to CNRMA
         from WSS. Whether Zinsky approved [plaintiff’s] situational
         telework arrangement is irrelevant to the issue of whether, at the
         time she was removed, she was able to perform the essential
         functions of her job. Finally, [plaintiff] continues to ignore the fact
         that her own doctor found that she was not able to work in any
         capacity.
         In fact, this court previously stated, “[o]n April 30, 2013, Dr. Garabedian
sent the Navy an FMLA medical certification stating that plaintiff was not ‘able
to perform work of any kind.’” Again plaintiff fails to explain how she was able
to perform the essential factions of her job at the time she was removed
despite her own doctor’s finding that she was not “able to perform work of any
kind.”
         Further, this court quoted Hargraves’ April 5, 2013 letter denying
plaintiff’s request for reconsideration for situational telework and stating the
following pertinent essential functions of her Supervisory Security Specialist
position,
         forty hours of work per week; the ability to put eyes on security
         incidents [on site] and provide directions [to] staff; direct and
         supervise the security force; monitor day-to-day security
         operations; respond to incidents that require higher authority
         guidance; the ability to keep command staff informed;
         participation in face-to-face meetings at a moment’s notice to
         represent command interests from both security and tenant
         commands; frequent face-to-face meetings with senior military
         and high ranking civilian officials, as well as security briefs,
         conferences, meetings and working groups, and some of the
         meetings require a secure location which may only be
         accomplished at the duty station.
         Additionally, the court pointed out that Hargraves indicated that
plaintiff’s prior telework agreement was executed with NAVSUP WSS and not

                                           9
CNRMA, and that CNRMA had appropriately denied her request based on
Region Telework Policy, and based on the facts that no other Region Security
Specialist position was eligible for situational telework, and that plaintiff’s
position was re-coded to be consistent with other CNRMA positions and the
Region Telework Policy.
      Further, even though plaintiff had been previously approved for
situational telework by Zinsky, substantial evidence supported the MSPB’s
finding that plaintiff was not eligible for situational telework at the time of her
removal from her position since she could not perform the essential functions
of her job. The relevant time for determining whether plaintiff’s medical
conditions prevented her from performing the core duties of her Supervisory
Security Specialist position was the time of the adverse employment decision,
i.e., her removal. See Rocco, 609 Fed.Appx. at 98 (“The relevant time for
determining whether the plaintiff is a ‘qualified individual with a disability’ is the
time of the adverse employment decision.”). Likewise, substantial evidence
supported the MSPB’s finding that plaintiff’s job description required her to be
physically present at her work site at the time of her removal. As the court
previously explained, plaintiff’s presence at her work site was the only way
she could perform many of the essential functions of her job. Nothing in
plaintiff’s present motion alters this undisputed fact.
      In short, there is no error in either law or fact in the court’s decision that
substantial evidence supported the MSPB’s finding that plaintiff was not a
“qualified individual with a disability” because she was unable to perform the

                                         10
essential        functions   of   her   position with or without a reasonable
accommodation from the Navy, and that there was not an accommodation
available that would have allowed her to continue her job with the Navy.


IV.        CONCLUSION
           Based on the foregoing, the plaintiff’s motion for reconsideration,
pursuant to Fed.R.Civ.P. 59(e), of the court’s May 8, 2019 Order, (Doc. 49),
will be DENIED. A separate order shall issue.




                                          s/ Malachy E. Mannion
                                          MALACHY E. MANNION
                                          United States District Judge

Dated: July 11, 2019
16-0494-03.wpd




                                         11
